Citation Nr: 1413370	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  13-21 791A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for maxillary sinusitis.

[The issues of entitlement to: Service connection for a neurological disability of the right lower extremity, to include as secondary to a service-connected lumbar spine disability; a rating in excess of 30 percent for migraine headaches with tension component prior to March 9, 2009; and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); are the subject of a separate panel decision by the Veterans Law Judges who conducted hearings in those matters, as well as a third Veterans Law Judge.]


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1976 to April 1980 and from March 1984 to April 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Washington, DC Department of Veterans Affairs (VA) Appeals Management Center (AMC), which implemented an August 2011 Board decision granting service connection for maxillary sinusitis.  The case is now in the jurisdiction of the St. Petersburg, Florida VA Regional Office (RO).  In September 2012, the case was remanded for additional development (specifically, for the issuance of a statement of the case (SOC)).  After the Veteran perfected her appeal of this issue, a videoconference hearing was held before the undersigned in November 2013.  A transcript of the hearing is associated with the record.

[The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.]


FINDING OF FACT

The Veteran's maxillary sinusitis is manifested by several (less than six) non-incapacitating episodes per year of sinusitis; it is not shown to be manifested by more than six non-incapacitating episodes per year of sinusitis, any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment, chronic osteomyelitis, or near constant sinusitis.




CONCLUSION OF LAW

A rating in excess of 10 percent for maxillary sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code (Code) 6513 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2013 SOC provided notice on the "downstream" issues of entitlement to an increased initial rating and an earlier effective date, and readjudicated the matter after the Veteran and her attorney responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  At the hearing before the undersigned, the Veteran was advised of the criteria for a higher rating for maxillary sinusitis.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  She has received all critical notice, and has had ample opportunity to respond/supplement the record.  She has not alleged that notice in this case was less than adequate or that she has been prejudiced by a notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).
The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in November 2009 and November 2012.  The Board finds that the reports of these examinations contain sufficient clinical findings and informed discussion of the history and features (as well as related functional impairment) of the sinusitis to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The relevant development requested by the Board's September 2012 remand (i.e., issuance of a SOC addressing the rating for maxillary sinusitis) was completed, and there was compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of entitlement to a higher rating for maxillary sinusitis, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's maxillary sinusitis is rated under Code 6513, governed by the General Rating Formula for Sinusitis, which sets forth the following criteria for rating chronic maxillary sinusitis.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum 50 percent rating is warranted for sinusitis following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Code 6513.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See id. at Note.

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

A November 2006 VA CT scan of the Veteran's head (maxillofacial region) revealed left maxillary sinus mucoperiosteal thickening, as well as fluid within the left maxillary sinus.

On VA general medical examination in November 2009, the Veteran had tenderness and pressure over both maxillary sinus areas; however, the nose and sinus areas were noted to be normal. The Veteran reported that she was taking sinus medication daily.  She also reported that she had occasional interference with breathing through the nose, and occasional watery or purulent discharge, but her speech was not impaired.  She reported getting sinus headaches, but noted that most of the time her symptoms were controlled by medication.  Overall, it was noted that she did not have any major symptoms at that time.

At her May 2010 hearing, the Veteran testified that she currently treated her sinusitis with a nasal spray twice a day and a decongestant once a day.

On VA sinus examination in November 2012, the Veteran reported a history of bad allergies with symptoms of stuffy nose, nasal and sinus congestion, and post-nasal drip, treated with medication.  She denied a history of hospitalizations, surgeries, or extended antibiotic treatment due to sinus disease in the last 12 months.  It was noted that the Veteran did not have any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the last 12 months.  It was also noted that she did not have any incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment over the past 12 months.  It was further noted that she had a history of undergoing functional endoscopic sinus surgery (FESS) involving all sinus cavities in October 2004, prior to filing her claim regarding sinusitis in August 2007; however, she had no history of radical (open sinus) surgery.

At the November 2013 hearing, the Veteran testified that she currently treated her sinusitis with Zyrtec once a day and Nasonex spray twice a day, as well as with Sudafed as needed.  She also stated that she went on antibiotics for infection two to three times per year.

Throughout the period of the current claim, the Veteran's maxillary sinusitis has been manifested by several (less than six) non-incapacitating episodes per year of sinusitis.  There is no evidence that the  maxillary sinusitis disability has met the criteria for a rating in excess of 10 percent at any time; it is not shown to have been  manifested by more than six non-incapacitating episodes per year of sinusitis, by incapacitating episodes of sinusitis requiring prolonged antibiotic treatment, by chronic osteomyelitis, or by near constant sinusitis.  Accordingly, the Board finds that no more than a 10 percent rating is warranted at any time during the period of the current claim.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of sinusitis disability, but a greater degree of sinusitis disability is not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for maxillary sinusitis.  There is no doubt to be resolved, and an increased rating is not warranted.


ORDER

A rating in excess of 10 percent for maxillary sinusitis is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


